Hovey, J.
In this case the respondents, who operate a chautauqua, sued the appellants as subscribers to a contract by the terms of which appellants agreed to take a certain number of tickets for an indoor chautauqua to be held at Bidgefield, in this state, in the season of 1917. The contract is dated March 22, 1917.
On August 7, 1917, the appellants signed a written revocation of this agreement and the same was received by the respondents within a few days thereafter.
The contract in question is one of eighty-seven similar contracts obtained by the respondents for that season in as many different towns and cities. Prior to this notice of revocation, the respondents secured the services and had under contract various individuals to give the performances contemplated for the entire season and had made considerable outlays for *649advertising matter, and had also been to the expense of securing the contracts for the performances in the various places. After the receipt of this notice from the appellants, respondents went ahead with their part of the contract and tendered performance during the month of November of the same year.
The trial court gave judgment in favor of the respondents and against the appellants for the full amount called for by the contract.
Appellants contend that this is a subscription contract and that they had the right to rescind it at any time before the money was spent in the performance of it, and that, in this case, the contract could be revoked in August without causing any injury to the respondents, and cited in support of their contentions 9 Cyc. 323; 37 Cyc. 486. Appellants also cite Strong v. Eldridge, 8 Wash. 595, 36 Pac. 696; Young Men’s Christian Ass’n v. Olds Co., 84 Wash. 630, 147 Pac. 406; Depauw University v. Ankeny, 97 Wash. 451, 166 Pac. 1148, which are all cases in which subscription contracts were sustained, for the purpose of distinguishing them from the present case. It is doubtful’ if the present case is that of a subscription contract, as the consideration to be received was tickets for which the purchasers were presumed to receive a value in the way of intellectual stimulation or entertainment, and while the subscribers would each need only one ticket, yet they had it in their power to pass' on this privilege to other persons who would receive a like service, and to collect a compensation therefor.
But, in our opinion, even viewed as a subscription contract, the appellants are in error in treating this contract as involving Ridgefield alone. This contract and the eighty-six other contracts obtained were the basis for the action of the respondents in securing the services of all of its entertainers and lecturers, in in*650curring its overhead expense and procuring its advertising matter, and if one set of subscribers may rescind, so may several or all, and the mere fact that this is only a fractional part of the money which was to be received would not relieve the transaction from applying the ordinary rules relative to a contract.
On the case as made out and the contentions made by the appellants, we think the respondents are entitled to recover, and the judgment appealed from is affirmed.
Parker, C. J., Main, Holcomb, and Bridges, JJ., concur.